603 F.2d 586
Thomas Wayne HURST, Petitioner-Appellant,v.Frank BLACKBURN, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 78-2468Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 26, 1979.

Thomas Wayne Hurst, pro se.
J. Marvin Montgomery, Asst. Atty. Gen., Baton Rouge, La., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Louisiana.
Before GOLDBERG, RONEY and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Thomas Wayne Hurst, an inmate of the Louisiana State Penitentiary at Angola, filed a Pro se complaint in the district court alleging that he was transferred to a maximum security area for arbitrary and capricious reasons and without being granted an evidentiary hearing, in violation of 42 U.S.C.A. § 1983 (1970).  His complaint was dismissed pursuant to a procedure this Court reviewed and found deficient in Mitchell v. Beaubouef, 581 F.2d 412 (5th Cir. 1978), Cert. denied, --- U.S. ----, 99 S.Ct. 2416, 60 L.Ed.2d 1072 (1979).  See, e. g., Hurst v. Phelps, 579 F.2d 940 (5th Cir. 1978).


2
We, therefore, vacate the dismissal of Hurst's complaint and remand for reconsideration by the district court in light of the procedural dictates set forth in Mitchell v. Beaubouef.


3
VACATED and REMANDED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I